DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 in the reply filed on 5/5/22 is acknowledged.  
Applicant's election with traverse of Group I, claims 1-6 in the reply filed on 5/2/19 is acknowledged. The traversal is on the ground(s) that no serious burden on the examiner exists in examining claims of groups I-II inventions together. This is not found persuasive because Applicant has not provided any showing or evidence to support such a conclusion.    Since a single search for a number of distinction (2) inventions would not be made by a single search.   And moreover if the number of (2) inventions were searched concurrently the search would be burdensome because examination and search burden for these patentably distinct (2) inventions due to their mutually exclusive characteristics.
The (2) inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Therefore, the Restriction mailed on or about 3/10/22 is now made Final.   Applicants are required to cancel all non- elected invention II (claims 7-9) or take other appropriate action.
An OA on the merits of claims 1-6 as follows:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the layer L6, L7, L8 (see claim 6 about lines 5-6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
“and system” should be deleted from the abstract, line 1, as so to reflect the elected “method invention”.
Claim Objections
Claims 1-6 are objected to because of the following informalities:  
The phrase:” A method for reducing influence of a remote reference power noise on signal quality, comprising the following steps:” (claim 1, line 2) should be changed to: --“A method for reducing influence of a remote reference power noise on signal quality of a printed circuit board (PCB), said method comprising steps:”--
“S1:”; S2:”; “S3:” (see claim 1, about line 3, 7 and line 9) should be deleted, since each of the phrases following “S1-S3” representing method step no need repeated. 
Since the above changes applied to claim 1, the dependent claims 2-6 should be updated to reflect the above changes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the placement positions” (claim 1, line 9) lack proper antecedent basis. Whether this directed to “the determining placement “as previously cited in claim 1, line 9 or not?
“comprises ”(claims 2-3, about line 3) should be changed to:--“further comprise”--.
“wherein: 
when the voltage amplitude jumps and a rising edge rate is greater than 0.3 V/ns,-a the noised power plane is determined; [[and]]or 
when the occurs during conversion and an oscillation frequency is between 100 kHz and 1 GHz,-a the noised power plane is determined” (see claim 3, lines 5-9) is condition statement should be updated to:
--"wherein the determining of the noise power plane base on the voltage amplitude jumps and a rising edge rate is greater than 0.3 V/ns or the voltage oscillation occurs during conversion and an oscillation frequency is between 100 kHz and 1 GH.”--. For clarity of the claim languages.
“are placed”; “are located” (claim 6, line 3); “is located”(claim 6, lines 5-6) not positive method limitations the use of  steps “ placing. . . ; and locating “ is/are suggested.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the providing of the pcb and its structural elements associated with the claimed process in prior to the identifying step.
Claim 2 also recites a number of distinctive switches however there is lacking of inter-connection between them and the pcb (the switches are a switch and a switch power chip pin and a switch power chip voltage). Therefore claim 2 appears to be incomplete.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 a1 as being anticipated by Hayashi (20100039784).
Hayashi discloses the claimed method for reducing influence of a remote reference power noise on signal quality, comprising the following steps:
identifying a remote reference power plane 103c connected to a power source 108 according to a schematic diagram of signal design, determining a noised power plane 109 , finding a position of the noised power plane in a PCB 103, and judging whether the noised power plane is remote referenced by a high-speed signal (see Fig. 3, and discussion at paragraphs 0037, 0041); 
determining placement positions and number of connection capacitors 113, 115 according to a layout and routing position of the high-speed signal and a width of the noised power plane (see Fig. 3); and
placing two capacitors 113, 115 with fixed capacitance values at the placement positions of the connection capacitors (see Fig. 3 and the discussed at para. 0039).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt